Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 12-21 are currently pending in this application.
Claim 21 has been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Response to Amendments
The applicant amended independent claim 17 to include features “the fifth three-dimensional data being the data having the amount of the feature greater than or equal to the threshold.”
The applicant amended independent claims 19-20 to recite “a memory” and “a processor” to provide structure support and the claims are interpreted without invoking 35 USC 112(f).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The present application 17/021,188 and US Patent No. 10,810,786 have the same inventive entity.  The assignee for the applications is Panasonic Intellectual Property Corporation of America.

D1.	Claims 12-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of the US Patent No. 10,810,786 in view of Worley (9,536,339; IDS) and Marugame.  Although the conflicting claims are not identical, they are not patentably distinct from each other as can be seen in the following tables.  Table 2 shows the correspondence between the claims of current application to the related patent.  Table 3 is a sample example showing one of the claim comparisons for claim 11 of the application with claims 1 and 2 of the Patent.

Table 2. Claim Correspondence
17/021,188
(current application)
10,810,786
(related patent)
12
1 + 2 + Worley
13-16
3-6
17
7 + 8 + Marugame
18
9
19
10 + 2 + Worley
20
11 + 8 + Worley


Table 3.  Sample example showing one of the claim comparisons

Claim 12 of 
Instant Application
(17/021,188)
Claims 1 and 2 of 
Related Patent
(10,810,786)
1
A three-dimensional data 
creation method, comprising:
A point cloud data 
creation method, comprising:
2
creating first three-dimensional data 
from information detected by a sensor;
creating first point cloud data 
from information detected by a sensor;
3
receiving encoded 
three-dimensional data 
that is obtained by encoding second three-dimensional data; 
receiving encoded 
point cloud data 
that is obtained by encoding second point cloud data;
4
decoding the encoded 
three-dimensional data 
that has been received to obtain the second three-dimensional data; and 

decoding the encoded 
point cloud data 
that has been received to obtain the second point cloud data; and
5
merging the first 
three-dimensional data 
with the second 
three-dimensional data 
to create third 
three-dimensional data,
merging the first 
point cloud data 
with the second 
point cloud data 
to create third 
point cloud data,
6

wherein the second point cloud data is point cloud data in a spatial range that includes a region undetectable by the sensor.
7

Claim 2
8

The point cloud data creation method according to claim 1,
9
wherein in the merging, the first 
three-dimensional data 
is merged with the second 
three-dimensional data 
to create the third 
three-dimensional data 
that is denser than the first 
three-dimensional data 
and the second 
three-dimensional data.
wherein in the merging, the first 
point cloud data 
is merged with the second 
point cloud data 
to create the third 
point cloud data 
that is denser than the first 
point cloud data 
and the second 
point cloud data.


D2.	In Table 3 above, claims 1 and 2 of the Patent teaches point cloud data and claim 11 of the instant application recites three-dimensional data.  Worley teaches that “This 3D data may be described as a point cloud.  The point cloud may be visualized as a grouping of data points, with each point at a different location on a surface of the actual object.  Each data point may have a set of coordinates.  Other data may also be included in the data points, such as color, reflectance, and so forth.” (Worley: c.1 L.59-64) and “In one implementation these coordinates may designate a position within a Cartesian space having three mutually orthogonal axes, such as X, Y and Z.  In this Cartesian space, the coordinates may be expressed as (X, Y, Z).” (Worley: c.1 L.65-67 and c.2 L.1).  Therefore, the points in point cloud are referred with a set of coordinates and with three-dimensional coordinates, the point cloud are referred to as a three-dimensional data.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Worley into the teaching of Claim 1 of the Patent because point cloud may be described as three-dimensional data. (Worley: c.1 L.59)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Marugame (2006/0285758; IDS).

Regarding claim 12, Marugame teaches a three-dimensional data creation (e.g., the facial action encoding-decoding device according to the tenth embodiment of the present invention, which provides, from a set of three-dimensional data of a certain person A at non-expression and at expressive action, an expressive movement to expressionless face three-dimensional data of a different person B.  Marugame: [0160] L.1-7 and Fig. 28; reproduced below for reference

    PNG
    media_image1.png
    800
    596
    media_image1.png
    Greyscale

) method, comprising: 
creating first three-dimensional data from information detected by a sensor (e.g., the expressionless face three-dimensional data S300 of the person B; Marugame: [0161] L.18-19. The controller CNT21 first inputs, by using the 3D face model correlation unit 301, the expressionless face three-dimensional data S300 of a certain person stored in the storage device M21 and used for decoding, and matches a face triangular polygon mesh model S105 previously prepared in the storage device M23 for the inputted data to thereby generate three-dimensional expressionless face triangular polygon mesh model S302, and then saves it into the storage device M24. Marugame: [0126] L.3-11 and Fig. 28.  The expressionless face image of person B S300 is taken as first three-dimensional data);  
receiving encoded three-dimensional data that is obtained by encoding second three-dimensional data (e.g., M72 that stores the external force data S12 of the expressive action and the action area S13 of the expressive action generated at the encoding device 71; Marugame: [0161] L.11-13;  the external force information S30 of the expressive action created by integrating together the external force data S12 of the expressive action and the action area S13 by the transmission device 72; Marugame: [0162] L.14-17 and Fig. 28.  It can be seen that the decoding device 73 is receiving inputs transmitted from transmission unit 72.  The transmission device 72 transfers the external force data S12 of the expressive action and the action area S13 of the expressive action to the decoding device 73 and also controls this transfer. Marugame: [0163] L.1-4. In the above description, the facial action encoding device of the seventh embodiment shown in FIG. 25 is used as the encoding device 71, and the facial action decoding device of the eighth embodiment shown in FIG. 26 is used as the decoding device 73.  However, an embodiment is possible such that the facial action encoding device of the fourth embodiment shown in FIG. 18 is used as the encoding device 71, and the facial action decoding device of the fifth embodiment shown in FIG. 23 is used as the decoding device 73.  Marugame: [0166].  The external force information S30 is taken as the encoded (second) three-dimensional data. Note the external force information is an element of the control point data as shown in Fig. 5. In this example, the control point data includes a control point number (m) 2001 as an identifier allocated to this control point data, an initial 3D coordinate (X0, Y0, Z0) 2002 as an initial three-dimensional coordinate of this control point data, a tag number 2003 assigned to this control point data, an external force (fx, fy, fz) provided to this control point data, an end 3D coordinate (Xt, Yt, Zt) 2005 as a three-dimensional coordinate after movement of this control point data, and connection information 2006 on connection between this control point data and other control point data.   Marugame: [0088] L.1-12);  
decoding the encoded three-dimensional data that has been received to obtain the second three-dimensional data (e.g., The decoding device 73 can be realized by the facial action decoding device of the eighth embodiment shown in FIG. 26. Marugame: [0165] L.1-3. In the eighth embodiment of FIG. 26, the face three-dimensional data S300 of a certain person at non-expression is deformed based on the external information S30 of a single expressive action.  However, the expressionless face three-dimensional data S300 may also be deformed based on external force information S30 of a plurality of respectively different expressive actions.  In this case, the external force decoding unit 30 synthesizes the external force information S30 of a plurality of expressive actions into one external force information by adding together external forces acting on the same control point, and calculates the expressive action movement position data S31 of the control point based on this synthesized external force to thereby calculates expressive action movement position data of the final control point in accordance with a plurality of external force information S30, or the external force decoding unit 30 first calculates the expressive action movement position data S31 of the control point based on the respective external force information S30 and then obtains the average of the movement position concerning the same control point to thereby calculate the expressive action movement position data of the final control point in accordance with the plurality of external force information S30.  Marugame: [0153]); and 
merging the first three-dimensional data with the second three-dimensional data to create third three-dimensional data (e.g., expressive face three-dimensional data S32 of the person B generated at the decoding device 73 based on the external force information S30 of the expressive action transmitted from the transmission device 72 via the communication path 74 and the expressionless face three-dimensional data S300 of the person B stored in the storage device M74.  Marugame: [0161] L.20-26.  The decoding unit (device) 73 is essentially combining data of S12 and S13 from M72 and data of S300 (of person B) from M74 to generate the expressive face 3D data S32 stored in M75.  The expressive face 3D data S32 is taken as the third three-dimensional data),
wherein in the merging, the first three-dimensional data is merged with the second three-dimensional data to create the third three-dimensional data that is denser than the first three-dimensional data and the second three-dimensional data (e.g., The expressionless face image S301 for decoding and the face mesh model are correlated to each other in units of feature points, correlation is provided for those other than feature points by interpolation or extrapolation as shown in FIG. 7, and the expressionless face three-dimensional data S300 for decoding is created in the same manner as employed for the expressionless face three-dimensional data. Marugame: [0138] L.33-40.  The decoding device introduces interpolation points besides the feature points to generate the expression face three-dimension data of person B and this increases the number of data points to the generated expression face of person B). 
 
Regarding claim 13, Marugame teaches the three-dimensional data creation method according to claim 12, 
wherein the second three-dimensional data is three-dimensional data that is generated by extracting, from fourth three-dimensional data, data having an amount of a feature greater than or equal to a threshold (e.g., In this conventional expression encoding device, a picture input device obtains face picture as an electric signal, and generates a certain face picture data by encoding the face picture.  A feature location extraction processing unit receives the face picture data and extracts a feature location picture based on a feature location extraction condition.  An expression element extraction processing unit extracts expression elements from the feature location picture based on a related rule between prescribed expression elements and the feature location. Marugame: [0008] L.3-12.  The controller CNT41 first inputs, by using the difference calculation unit 10, the expressionless face three-dimensional data S100 and the expressive action face three-dimensional data S101 of a person stored in the storage device M11 and used for encoding, and generates a three-dimensional coordinate difference S11 based on these inputted data, and then saves it into the storage device M42.  The details of the processing performed by the difference calculation unit 10 is as described below. Marugame: [0144]. The difference calculation unit 10 correlates the same portions of the expressionless face three-dimensional data S100 and the expressive action face three-dimensional data S101 (for example, the tail of the right eye of the expressionless face and the tail of the right eye of expressive action face, or the like).  The correlation may be automated with the aforementioned marker or the like as a clue or may be provided manually by the user using the GUI tool while displaying the both images on the display device DPY.  … it is appropriate that only a portion with a marker and feature portions such as eyes, the mouth, the nose, and the like be provided with correlation while other portions are correlated with feature portions at relative position by a method such as linear interpolation.  After correlation is provided, a difference in a three-dimensional coordinate between correlated points of the expressionless face three-dimensional data S100 and the expressive action face three-dimensional data S101 is calculated.  Next, an area whose norm of difference …, that is, the distance, is equal to or larger than a predetermined threshold value or an area with limitations such as the one with muscles of expression provided to the action are defined as action areas at expression, and other areas are defined as non-action areas. … Marugame: [0145]).

Regarding claim 14, Marugame teaches the three-dimensional data creation method according to claim 12, further comprising: 
searching for a transmission device that transmits the encoded three-dimensional data (e.g., The three-dimensional face model correlation unit 301 matches the face triangular polygon mesh model S105 with the expressionless face three-dimensional data S300 in the same method as employed by the three-dimensional face model providing unit 101 of the facial action encoding device of the fourth embodiment shown in FIG. 18 to thereby generate the three-dimensional expressionless face triangular polygon mesh model S302.  That is, each vertex of each polygon in the face triangular polygon mesh model S105 is allocated with a three-dimensional coordinate of a point of the expressionless face three-dimensional data S300 correlated to this vertex, and then one having the vertexes of all the polygons thereof respectively allocated with three-dimensional coordinates of points of the expressionless face three-dimensional data S300 is saved into the storage device M24 as the three-dimensional expressionless face triangular polygon mesh model S302. Marugame: [0128].  From Fig. 28, it can be seen that the expressive action face 3D data of person A is encoded into S12 and S13 and they are transmitted to the decoding unit (device) 73 through the transmission unit 72), and 
in the receiving, the encoded three-dimensional data is received from the transmission device that has been searched out (e.g., The transmission device 72 transfers the external force data S12 of the expressive action and the action area S13 of the expressive action to the decoding device 73 and also controls this transfer.  The action area S13 is saved as an area described by relative position referring to the position and the distance of an area indicating part of the face or a feature point such as both eyes, oral slit point, or the like. Marugame: [0163] L.1-7. As a transmission method, simple and direct transmission may be performed, or lossless encoding may be first performed and then transmission may be performed so that decoding is performed on the reception side.  To the decoding device 73, the external force information S30 integrating the external force data S12 and the action area S13 thereof is transmitted.  Marugame: [0163] L.20-26). 
 
Regarding claim 15, Marugame teaches the three-dimensional data creation method according to claim 14, further comprising: 
determining a request range that is a range of a three-dimensional space, three-dimensional data of which is requested (e.g.,  Next, the action area specification unit 1 accepts the Action Unit number in the FACS from the user (step F102).  The action area specification unit 1 has, for each Action Unit number in the FACS, a list of typical action areas indicating facial areas provided with muscles of facial expression to generate this Action Unit, and thus acquires from the list the action area corresponding to the Action Unit number inputted from the user and displays it on the display device DPY (step F103).  In FIG. 3, the action area is displayed by a broken line.  Next, the action area specification unit 1 moves the display location of the action area and adjusts the size and shape of the action area in accordance with the user's mouse dragging operation or the like (step F104).  In the figure, assuming the Action Unit No. 27 in the FACS, the action area is adjusted to be located at an appropriate range including the mouth.  Marugame: [0085] L.1-21); and 
transmitting information indicating the request range to the transmission device (e.g., The transmission device 72 transfers the external force data S12 of the expressive action and the action area S13 of the expressive action to the decoding device 73 and also controls this transfer. Marugame: [0163] L.1-4), 
wherein the second three-dimensional data includes the three-dimensional data of the request range (e.g., Next, the action area specification unit 1 accepts the Action Unit number in the FACS from the user (step F102).  The action area specification unit 1 has, for each Action Unit number in the FACS, a list of typical action areas indicating facial areas provided with muscles of facial expression to generate this Action Unit, and thus acquires from the list the action area corresponding to the Action Unit number inputted from the user and displays it on the display device DPY (step F103).  In FIG. 3, the action area is displayed by a broken line.  Next, the action area specification unit 1 moves the display location of the action area and adjusts the size and shape of the action area in accordance with the user's mouse dragging operation or the like (step F104).  In the figure, assuming the Action Unit No. 27 in the FACS, the action area is adjusted to be located at an appropriate range including the mouth.  Next, the action area specification unit 1 adds information concerning the specified action area to the input data S1 with the method described above to generate the action area specified data S2, and saves it into the storage device M2 (step F105).  Marugame: [0085] L.6-25). 
 
Regarding claim 17, Marugame teaches a three-dimensional data transmission (e.g., The transmission device 72 transfers the external force data S12 of the expressive action and the action area S13 of the expressive action to the decoding device 73 and also controls this transfer.  Marugame: [0163] L.1-4) method, comprising: 
creating fifth three-dimensional data from information detected by a sensor (e.g., The face three-dimensional data S100 and S101 at non-expression and at expressive action inputted to the three-dimensional face model providing unit 101 is obtained by unit for obtaining three-dimensional data of the face and is stored into the storage device M11.  The three-dimensional data of the face may be data measured with arbitrary unit such as a light-irradiation-type range finder, a stereo image measurement by stereo-multilens camera, MRI measurement, infrared measurement or the like, or may be artificial data generated by three-dimensional computer graphics. Marugame: [0118] L.1-10);  
extracting part of the fifth three-dimensional data to create sixth three-dimensional data (e.g., Each of the function units 10 and 11 of the controller CNT41 can be realized by the computer composing the controller CNT41 and a program for the facial action encoding device.  The program for the facial action encoding device is recorded on a computer-readable recording medium PM41 such as the magnetic disc, and is read by the computer at times such as computer start-up and the like and achieves the function units 10 and 11 on the computer by controlling the operation of the computer.  Marugame: [0143] and Fig. 25. The controller CNT41 first inputs, by using the difference calculation unit 10, the expressionless face three-dimensional data S100 and the expressive action face three-dimensional data S101 of a person stored in the storage device M11 and used for encoding, and generates a three-dimensional coordinate difference S11 based on these inputted data, and then saves it into the storage device M42.  The details of the processing performed by the difference calculation unit 10 is as described below. Marugame: [0144]. The difference calculation unit 10 correlates the same portions of the expressionless face three-dimensional data S100 and the expressive action face three-dimensional data S101 (for example, the tail of the right eye of the expressionless face and the tail of the right eye of expressive action face, or the like).  The correlation may be automated with the aforementioned marker or the like as a clue or may be provided manually by the user using the GUI tool while displaying the both images on the display device DPY.  … it is appropriate that only a portion with a marker and feature portions such as eyes, the mouth, the nose, and the like be provided with correlation while other portions are correlated with feature portions at relative position by a method such as linear interpolation.  After correlation is provided, a difference in a three-dimensional coordinate between correlated points of the expressionless face three-dimensional data S100 and the expressive action face three-dimensional data S101 is calculated.  Next, an area whose norm of difference …, that is, the distance, is equal to or larger than a predetermined threshold value or an area with limitations such as the one with muscles of expression provided to the action are defined as action areas at expression, and other areas are defined as non-action areas. Then, for a point belonging to the action area (action point), the position of the expressionless face three-dimensional data (three-dimensional coordinate or a two-dimensional coordinate on a coordinate on a two-dimensional surface, such as a cylinder or the like, where this three-dimensional coordinate is projected) and the three-dimensional coordinate difference thereof are outputted as three-dimensional coordinate difference S11. Marugame: [0145]. Therefore, action areas are acquired as shown in Marugame: [0085] and Fig. 3);  
encoding the sixth three-dimensional data to generate encoded three-dimensional data (e.g., Next the action area division unit 2 loads the control point data S3 corresponding to the action area specified in the action area specified data S2 from the storage device M3, and displays it on the display device DPY (step F112).  Marugame: [0087] L.5-9.  The external force calculation unit 11 calculates, for the action point only, by using the three-dimensional coordinate difference S11 stating the position of the expressionless face three-dimensional data and the three-dimensional coordinate difference thereof, an external force required for moving the position of this action point from the position of the expressionless face three-dimensional data by an amount of the three-dimensional coordinate difference, and outputs it as the external force data S12 of the expressive action, and also outputs action area S13 where the external force acts to thereby cause an expressive action. Marugame: [0146] L.1-11.  FIG. 5 shows an example of the configuration of one control point data.  In this example, the control point data includes a control point number (m) 2001 as an identifier allocated to this control point data, an initial 3D coordinate (X0, Y0, Z0) 2002 as an initial three-dimensional coordinate of this control point data, a tag number 2003 assigned to this control point data, an external force (fx, fy, fz) provided to this control point data, an end 3D coordinate (Xt, Yt, Zt) 2005 as a three-dimensional coordinate after movement of this control point data, and connection information 2006 on connection between this control point data and other control point data.  Marugame: [0088] L.1-12); and 
transmitting the encoded three-dimensional data (e.g., The transmission device 72 transfers the external force data S12 of the expressive action and the action area S13 of the expressive action to the decoding device 73 and also controls this transfer.  Marugame: [0163] L.1-4),
wherein in the creating, the fifth three-dimensional data is created by creating seventh three-dimensional data from the information detected by the sensor (e.g., The face three-dimensional data S100 and S101 at non-expression and at expressive action inputted to the three-dimensional face model providing unit 101 is obtained by unit for obtaining three-dimensional data of the face and is stored into the storage device M11.  The three-dimensional data of the face may be data measured with arbitrary unit such as a light-irradiation-type range finder, a stereo image measurement by stereo-multilens camera, MRI measurement, infrared measurement or the like, or may be artificial data generated by three-dimensional computer graphics. Marugame: [0118] L.1-10.  The controller CNT11 first inputs, by using the 3D face model providing unit 101, the expressionless face three-dimensional data S100 and the expressive action face three-dimensional data S101 of a person stored in the storage device M11 and used for encoding, and then matches face triangular polygon mesh model S105 previously prepared in the storage device M12 for each data to thereby generate face triangular polygon mesh models S102 and S103 at non-expression and at expressive action, respectively, and saves them into the storage device M13.  Next, by using the 3D difference calculation unit 102, the controller CN11 inputs the face triangular polygon mesh models S102 and S103 at non-expression and at expressive action, respectively, from the storage device M13, and generates, through comparison between the two, 3D difference data S104 including three-dimensional coordinates, before and after movement, of a polygon and each vertex thereof that moves when a change from the expressionless face to the expressive action face occurs, and then saves it into the storage device M14.  Marugame: [0117] L.3-22.  Therefore, S103 corresponds to S101, the face three-dimensional data at expression action), and by extracting data having an amount of a feature greater than or equal to a threshold from the seventh three-dimensional data (e.g., In the storage device M12, the face triangular polygon mesh model S105 as shown in FIG. 19 is saved.  The number of polygons and the size of individual polygons are arbitrary, and the face triangular polygon mesh model S105 is generated so that part of vertexes thereof correlates with a facial feature point.  The three-dimensional face model providing unit 101 generates the three-dimensional expressionless face triangular polygon mesh model S102 by matching the face triangular polygon mesh model S105 with the expressionless face three-dimensional data S100.  More specifically, the expressionless face three-dimensional data S100 and the face triangular polygon mesh model S105 are displayed on the screen of the display device DPY, and by operation made by the user through the input device KEY, each vertex of the face triangular polygon mesh model S105 is mapped on a facial feature point to be correlated with this vertex.  Using the feature point of the expressionless face three-dimensional data S100 as a clue, a part of the vertexes of the face triangular polygon mesh model S105 can also be automatically correlated.  For example, in a case where a particular vertex of a particular polygon of the face triangular polygon mesh model S105 is a vertex to be correlated with the tip of the nose, the position of a marker provided to the tip of the nose is detected to automatically provide correlation. Marugame: [0119] L.1-25. In the same manner, the three-dimensional face model providing unit 101 generates the three-dimensional expressive action face triangular polygon mesh model S103 by matching the face triangular polygon mesh model S105 with the expressive action face three-dimensional data S101.  Marugame: [0120].  The three-dimensional difference calculation unit 102 calculates a difference in a three-dimensional coordinate at the same vertex of the same polygon between the three-dimensional expressionless face triangular polygon mesh model S102 having each vertex of each polygon thereof assigned with a three-dimensional coordinate of an expressionless face and the three-dimensional expressive action face triangular polygon mesh model S103 having each vertex of each polygon thereof assigned with a three-dimensional coordinate of the expressive action face. …  Then an area whose norm of difference in the three-dimensional coordinate, that is, the distance, is equal to or larger than a predetermined threshold value is defined as the action area at expression, and other areas are defined as non-action areas.  In this embodiment, points exist only at the three vertexes of the triangular polygon; therefore, the action area is determined in units of polygons.  That is, if any of the three vertexes of the polygon is a point of the action area, this polygon is treated as the action area, and if not, the polygon is treated as the non-action area. … Marugame: [0121]. Therefore, action areas are extracted by comparing face triangular polygon mesh models S102 and S103), the fifth three-dimensional data being the data having the amount of feature greater than or equal to the threshold (For action area, the norm of difference in the three-dimensional coordinate of S102 and S103 is equal to or larger than a predetermined threshold and S103 is obtained from the face three-dimensional data at expression action S101, that is the fifth three-dimensional data, it is obvious that the fifth three-dimensional data having the amount of feature,  the norm of difference (that is distance) greater than or equal to the threshold). 
 
Regarding claim 19, the claim is a device claim of method claim 12.  The claim is similar in scope to claim 12 and it is rejected under similar rationale as claim 12.
Marugame teaches that the present invention relates to a shape deforming device, object action (shape change) encoding device and object action (shape change) decoding device for deforming an object. (Marugame: [0001] L.1-4).

Regarding claim 20, the claim is a device claim of method claim 17.  The claim is similar in scope to claim 17 and it is rejected under similar rationale as claim 17.
Marugame teaches that the present invention relates to a shape deforming device, object action (shape change) encoding device and object action (shape change) decoding device for deforming an object. (Marugame: [0001] L.1-4).

Regarding claim 21, Marugame teaches the three-dimensional data transmission method according to claim 17, wherein
the amount of the feature is one of: a signature of histograms of orientations (SHOT) feature, a point feature histograms (PFH) feature, a point pair feature (PPF) feature (e.g., The three-dimensional difference calculation unit 102 calculates a difference in a three-dimensional coordinate at the same vertex of the same polygon between the three-dimensional expressionless face triangular polygon mesh model S102 having each vertex of each polygon thereof assigned with a three-dimensional coordinate of an expressionless face and the three-dimensional expressive action face triangular polygon mesh model S103 having each vertex of each polygon thereof assigned with a three-dimensional coordinate of the expressive action face.  For example, assuming that the same polygons of the models S102 and S103 are S102-1 and S103-1, respectively, as shown in FIG. 20, the three-dimensional difference calculation unit 102 calculates difference in a three-dimensional coordinate between the same vertexes a and a', between the same vertexes b and b', and between the same vertexes c and c'. Then an area whose norm of difference in the three-dimensional coordinate, that is, the distance, is equal to or larger than a predetermined threshold value is defined as the action area at expression, and other areas are defined as non-action areas.  In this embodiment, points exist only at the three vertexes of the triangular polygon; therefore, the action area is determined in units of polygons.  That is, if any of the three vertexes of the polygon is a point of the action area, this polygon is treated as the action area, and if not, the polygon is treated as the non-action area.  Marugame: [0121] and Fig. 20; reproduced below for reference.

    PNG
    media_image2.png
    314
    384
    media_image2.png
    Greyscale

The calculation of distances between vertices a and a’, b and b’ and c and c’ are point pairs calculations of vertices the triangular polygon mesh model of non-expressive and expressive action S102 and S103), and a visible-light feature.

Allowable Subject Matter
Claims 16 and 18 are objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 16:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
wherein in the determining, a spatial range that includes an occlusion region undetectable by the sensor is determined as the request range.  
as recited in claim 16.

The following is a statement of reasons for the indication of allowable subject matter in claim 18:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
receiving, from a reception device, information indicating a request range that is a range of a three-dimensional space, three-dimensional data of which is requested,  
wherein in the extracting, the sixth three-dimensional data is created by extracting the three-dimensional data of the request range from the fifth three-dimensional data, and  
in the transmitting, the encoded three-dimensional data is transmitted to the reception device.
as recited in claim 18.

Response to Arguments
Applicant’s response filed on November 30, 2021 have been fully considered but they are not persuasive.
R1.	The applicant argued on p. 8 para. 3 on claim 12 that “Applicant respectfully traverses such assertions as not being reasonable as follows. In particular, the "external force information S30" disclosed in Marugame is not three-dimensional data, but is instead information for changing facial expressions.”  
The examiner referred the external force that is an element of the control point data in the shape deforming device and is applied to each vertex of the face triangular polygon of the expressionless face in order to deform the expressionless face into the expression action face (Marugame: [0117] L.25-28).  The external force is calculated using the external force calculation unit 103, the controller CN11 inputs the 3D difference data S104 from the storage device M14, calculates, by the formula (7) described above. (Marugame: [0117] L.22-25).  It is obvious that the external force is an encoded 3D difference data and is decoded as a deformation of each vertex to generate the expression action face and is thus interpreted as an “encoded” three-dimensional data.
R2.	The applicant remarked on p. 9 para. 1 that “Applicant respectfully traverses such assertions as not being reasonable as follows. In particular, the "external force information S30" disclosed in Marugame is not three-dimensional data, but is instead information for changing facial expressions.”
The cited paragraph is referring to encoding the facial action into data that is decoded into facial action in the decoding device.  However, “The encoding device 71 can be composed of the processor CNT41 having the difference calculation unit 10 and the external force calculation unit 11, the storage device M42, the display device DPY, and the input device KEY of FIG. 25.” (Marugame: [0162] L.3-7).  As explained in R1 above, the function of the external force calculation unit is to calculate an external force using the 3D difference data and this external force is taken as an encoded three-dimensional data. 
Regarding the decoding device 73, “An operation of the decoding device 73 is same as the operation performed by the facial action decoding device of the eighth embodiment.”  (Marugame: [0165] L.7-10).  “FIG. 23 is a block diagram of the facial action decoding device according to the fifth embodiment of the present invention, which deforms the expressionless face three-dimensional data of a certain person based on the external force information at expressive action and generates and outputs the face three-dimensional data of the person at expressive action.” (Marugame: [0124] L.1-).  Therefore, “an external force to be applied to each vertex of the face triangular polygon of the expressionless face in order to deform the expressionless face into the expressive action face” (Marugame: [0117] L.25-28).  This deformation corresponds to the “3D difference data S104 includes three-dimensional coordinates, before and after movement, of a polygon and each vertex thereof that moves when a change from the expressionless face to the expressive action face occurs” (Marugame: [0117] L.17-21).
R3.	The applicant argued on p. 9 para. 3 on claim 17 that “Applicant respectfully submits that Marugame discloses matching of feature points, which is different from "extracting data having an amount of a feature greater than or equal to a threshold," as particularly recited in claim 17 of the present application.”
Marugame teaches that “assuming that the same polygons of the model S102 and S103 are S102-1 and S103-1, respectively, as shown in Fig. 20, the three-dimensional difference calculation unit 102 calculates difference in a three-dimensional coordinate between the same vertexes a and a', between the same vertexes b and b', and between the same vertexes c and c'. Then an area whose norm of difference in the three-dimensional coordinate, that is, the distance, is equal to or larger than a predetermined threshold value is defined as the action area at expression, and other areas are defined as non-action areas.” (Marugame: [0121] L.11-20).  Therefore, the feature is interpreted as the norm of difference in three-dimensional coordinate, that is, the distance.  The norm (distance) is compared with the threshold to determine if an area is an action area or a non-action area.
R4.	Regarding claim 17, the applicant amended the claim with feature “the fifth three-dimensional data being the data having the amount of the feature greater than or equal to the threshold” As explained in R3 above, “S103 has each vertex of each polygon thereof assigned with a three-dimensional coordinate of the expression action face” (Marugame: [0121] L.8-10).  The expression action face three-dimensional data S101 is taken as a fifth three-dimensional data and hence action areas are detected as the norm of difference (distance) is equal to or larger than a predetermined threshold.
Hence, Marugame is interpreted to teach the amended feature.
R5.	The applicant argued on p.11 para. 2 that “Applicant does not concede to the Examiner's assertion of obviousness and thus respectfully traverses the provisional double patenting rejection of independent claim 12.”
The examiner disagreed respectfully.  Claim 1 of the related Patent (10,810,786) teaches point cloud data and the reference of Worley teaches that “The point cloud may be visualized as a grouping of data points, with each point at a different location on a surface of the actual object.  Each data point may have a set of coordinates.” (Worley: c.1 L.59-62) and “In one implementation these coordinates may designate a position within a Cartesian space having three mutually orthogonal axes, such as X, Y and Z.  In this Cartesian space, the coordinates may be expressed as (X, Y, Z).” (Worley: c.1 L.65-67 and c.2 L.1).  Therefore, each point in the point is expressed in cartesian space in (x, y, z) – a three-dimensional coordinate.  It is obvious that the points are conveniently referred as three-dimensional coordinates and the point cloud is referred as three-dimensional data.
Therefore, the obviousness type double patenting of claim 12 is maintained.
R6.	Regarding claim 17, the applicant amended the claim with additional feature and as discussed in the rejection of the claim above as well as discussed in R4 (R3) above, the amended feature is disclosed with the reference of Marugame.  Thus, Claim 17 is rejected disclosed with the combination of claims 7, 8 of the related Patent (10,810,786) and Marugame.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611